Exhibit 10.8

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT, made effective as of this        day of                       ,
        , by and between Broadwind Energy, Inc., a Delaware corporation (the
“Company”), and                          (“Participant”).

 

RECITALS

 

WHEREAS, Participant on the date hereof is a key employee, officer, director of,
or consultant or advisor to, the Company or one of its Subsidiaries; and

 

WHEREAS, the Company wishes to grant a restricted stock unit award to
Participant for shares of the Company’s Common Stock pursuant to the Company’s
2007 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Administrator of the Plan has authorized the grant of a restricted
stock unit award to Participant;

 

AGREEMENTS

 

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

 

ARTICLE I.  GRANT OF RESTRICTED STOCK UNIT AWARD

 

The Company hereby grants to Participant restricted stock unit award (the
“Award”) for                                (                ) restricted stock
units on the terms and conditions set forth herein.  Each restricted stock unit
shall entitle the Participant to receive one share of the Company’s Common
Stock.  [If there is performance-based vesting, include the following: This
Award shall expire                                                , unless
terminated earlier under the provisions of Article II below.]

 

ARTICLE II.  VESTING OF RESTRICTED STOCK UNITS

 

A.            General. The restricted stock units subject to this Award shall
vest according to the following schedule:

 

Vesting Date

 

Number of Shares

 

 

 

              , 2008

 

 

              , 2009

 

 

              , 2010

 

 

 

Subject to such other terms and conditions set forth in this Agreement, the
Participant shall not be entitled to the issuance of shares for any portion of
the restricted stock units subject to this Award until the Administrator
determines the number of restricted stock units, if any, which have vested.

 

B.            Termination of Relationship.  If, prior to the vesting of all or
any portion of the Award, Participant ceases to be [a key employee or officer]
[a consultant or advisor] [a director] of the Company or any Affiliate for any
reason, the Participant shall forfeit all restricted stock units subject to this
Award which have not vested and this Award shall terminate as of the date of the
act giving rise to such termination.

 

--------------------------------------------------------------------------------


 

C.            Issuance of Shares; Rights as a Stockholder.  On each Vesting
Date, the Company shall cause to be issued a stock certificate representing that
number of shares of Common Stock that have vested as of such Vesting Date, less
any shares withheld for payment of taxes as provided in Article IV below, and
shall deliver such certificate to Participant.  Until the issuance of such
shares, Participant shall not be entitled to receive dividends attributable to
such shares of Common Stock, and shall not have any other rights as a
stockholder with respect to such shares. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 14 of the Plan
and Article V of this Agreement.

 

ARTICLE III.  NONTRANSFERABILITY

 

This Award shall not be transferable, in whole or in part, by Participant, other
than by will or by the laws of descent and distribution, prior to the Vesting
Date for each portion of the Award.  If Participant shall attempt any transfer
of this Award prior to such date, such transfer shall be void and this Award
shall terminate.

 

ARTICLE IV. WITHHOLDING TAXES

 

To permit the Company to comply with all applicable federal and state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that, if necessary, all applicable federal and state payroll, income or
other taxes attributable to this Award are withheld from any amounts payable by
the Company to the Participant.  If the Company is unable to withhold such
federal and state taxes, for whatever reason, the Participant hereby agrees to
pay to the Company an amount equal to the amount the Company would otherwise be
required to withhold under federal or state law prior to the issuance of any
certificates for the shares of Common Stock subject to this Award.  Subject to
such rules as the Administrator may adopt, the Administrator may, in its sole
discretion, permit Participant to satisfy such withholding tax obligations, in
whole or in part, by delivering shares of the Company’s Common Stock, including
shares of Common Stock received pursuant to this Award upon vesting.  Such
shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income attributable to this Award.  In no event may the Participant
deliver shares having a Fair Market Value in excess of such statutory minimum
required tax withholding.  The Participant’s election to deliver shares or to
have shares withheld for this purpose shall be made on or before the date that
the amount of tax to be withheld is determined under applicable tax law.  Such
election shall be approved by the Administrator and otherwise comply with such
rules as the Administrator may adopt to assure compliance with Rule 16b-3, or
any successor provision, as then in effect, of the General Rules and Regulations
under the Securities Exchange Act of 1934, if applicable.

 

ARTICLE V.  CAPITAL ADJUSTMENTS

 

Except as otherwise specifically provided in any employment, change of control,
severance or similar agreement executed by the Participant and the Company,
pursuant and subject to Section 14 of the Plan, certain changes in the number or
character of the Common Stock of the Company (through merger, consolidation,
exchange, reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any restricted stock units subject to this Award which continue
to be subject to vesting (i.e., Participant shall have such “anti-dilution”
rights under the Award with respect to such events, but shall not have
“preemptive” rights).

 

2

--------------------------------------------------------------------------------


 

ARTICLE VI.  BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

ARTICLE VII.  2007 EQUITY INCENTIVE PLAN

 

The Award represented by this Agreement has been granted under, and is subject
to the terms of, the Plan.  The terms of the Plan are hereby incorporated by
reference herein in their entirety and Participant, by execution hereof,
acknowledges having received a copy of the Plan.  Capitalized terms not defined
herein shall have the meaning set forth in the Plan.  The provisions of this
Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to the Plan.  In the event
that any provision hereof is inconsistent with the terms of the Plan, the latter
shall prevail.

 

ARTICLE VIII.  MISCELLANEOUS

 

A.            Employment or Other Relationship.  Nothing in this Agreement shall
be construed to (a) limit in any way the right of the Company or any Affiliate
to terminate the status of Participant as an employee of the Company at any
time, or (b) be evidence of any agreement or understanding, express or implied,
that the Company or any Affiliate will employ Participant in any particular
position, at any particular rate of compensation or for any particular period of
time.

 

B.            Securities Law Compliance.  Participant shall not transfer or
otherwise dispose of the shares of Common Stock received pursuant to this
Agreement until such time as counsel to the Company shall have determined that
such transfer or other disposition will not violate any state or federal
securities laws.  Participant may be required by the Company, as a condition of
the effectiveness of this Award, to agree in writing that all Common Stock
subject to this Agreement shall be held, until such time that such Common Stock
is registered or otherwise freely tradable under applicable state and federal
securities laws, for Participant’s own account without a view to any further
distribution thereof, that the certificates for such shares shall bear an
appropriate legend to that effect and that such shares will be not transferred
or disposed of except in compliance with applicable state and federal securities
laws.

 

C.            Lockup Period Limitation.  Participant agrees that in the event
the Company advises Participant that it plans an underwritten public offering of
its Common Stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
stockholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying Common Stock, Participant hereby agrees that for a period not to
exceed 180 days from the prospectus, Participant will not sell or contract to
sell or grant an option to buy or otherwise dispose of this Award or any of the
underlying shares of Common Stock without the prior written consent of the of
the underwriter(s) or its representative(s).

 

D.            Blue Sky Limitation.  Notwithstanding anything in this Agreement
to the contrary, in the event the Company makes any public offering of its
securities and determines, in its sole discretion, that it is necessary to
reduce the number of issued but unexercised stock purchase rights so as to
comply with any state securities or Blue Sky law limitations with respect
thereto, the Administrator of the Company shall accelerate the vesting of this
restricted stock unit award, provided that the Company gives Participant 15
days’ prior written notice of such acceleration.  Notice shall be deemed given
when delivered personally or when deposited in the United States mail, first
class postage prepaid and addressed to Participant at the address of Participant
on file with the Company.

 

3

--------------------------------------------------------------------------------


 

E.             Accounting Compliance.  Participant agrees that, if a
“transaction” (as defined in Section 14 of the Plan) occurs, and Participant is
an “affiliate” of the Company or any Affiliate (as defined in applicable legal
and accounting principles) at the time of such transaction, Participant will
comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other legal or accounting principles, and
will execute any documents necessary to ensure such compliance.

 

F.             Stock Legend.  The Administrator may require that the
certificates for any shares of Common Stock issued to Participant (or, in the
case of death, Participant’s successors)  under this Agreement shall bear an
appropriate legend to reflect the restrictions of this Article; provided,
however, that failure to so endorse any of such certificates shall not render
invalid or inapplicable this Article VIII.

 

G.            Shares Reserved.  The Company shall at all times during the term
of this Award reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 

H.            Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud and inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least ten
(10) years.  If the parties cannot agree on an arbitrator within twenty (20)
days, any party may request that a judge of the Circuit Court of Cook County,
Illinois select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such disputes.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  The arbitrator may award to
the prevailing party, if any, as determined by the arbitrator, all of its costs
and fees, including the arbitrator’s fee, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorney’s fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Chicago,
Illinois.

 

I.              Right to Amend.  The Company hereby reserves the right to amend
this Agreement without Participant’s consent to the extent necessary or
desirable to comply with the requirements of Code Section 409A and the
regulations, notices and other guidance of general application issued
thereunder.

 

[If there is performance-based vesting, include the following: J.              
Delay of Payment for Specified Employee.  Notwithstanding anything herein to the
contrary, if any payments to be made to Participant hereunder are subject to the
requirements of Code Section 409A and the Company determines that Participant is
a “specified employee” as defined in Code Section 409A as of the date of the
termination, such payments shall not be paid or commence earlier than the date
that is six months after the termination.  Any payment not made during the six
month period shall be paid on the first day of the seventh month following
termination.]

 

4

--------------------------------------------------------------------------------


 

ARTICLE IX.  GOVERNING LAW

 

This Agreement and all rights and obligations hereunder shall be construed in
accordance with the Plan and governed by the laws of the State of Delaware.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

PARTICIPANT

By execution hereof, the Participant acknowledges having received a copy of the
Plan.

 

 

 

6

--------------------------------------------------------------------------------